Opinión concurrente emitida por el
Juez Asociado Señor Ne-grón García.
HH
Reafirmamos los pronunciamientos sobre la dinámica peculiar de mayor elasticidad operacional en que se apuntala la amplia discreción del Superintendente para ordenar traslados de miembros de la Policía, según vertidos en nuestro voto explicativo emitido en Carle García v. Supte. de la Policía, 114 D.P.R. 667, 672-675 (1983). Allí nos negamos a revisar al Tribunal Superior, Sala de Humacao, que dictaminó la ilegalidad de un traslado efectuado el 19 de agosto de 1980, que por razones de carácter político, “se acordó y materializó a raíz de la visita a Vieques de la máxima jerarquía de la Policía, incluso el Primer Ejecutivo”. Id., pág. 676.
En el caso de autos, el traslado del recurrido Torres Ar-zola no se debió a razones políticas. En este sentido, la opinión del Tribunal se adhiere a una mesurada metodología jurídica de no especular innecesariamente sobre consideraciones exó-genas y al margen del caso.
HH
Ausente toda controversia sobre traslado político, nos abs-tenemos, pues, de opinar “a destiempo” sobre alternativas que, de ser adoptadas por la Asamblea Legislativa, podrían retornar a este foro a través de planteamientos constituciona-*216les. “Más allá de su aspecto negativo, en sus variadas defini-ciones idiomáticas y valor semántico [prejuzgar] denota ‘juicio previo’, ‘juicio anticipado’ o ‘juicio a destiempo’. Un autor nos habla de . . la expresión de pre-concepto, que no es otro que aquel que luego atribuiremos a pre-opinión. Tiene gran interés, en cambio, percibir la diferencia entre ‘juzgar antes de tiempo’ y adoptar una decisión ‘previamente a los hechos o argumentos que deben conocerse’; una cosa es juz-gar ‘antes de tiempo’, esto es, adelantándose extemporánea-mente, y otra muy distinta el haber tenido que juzgar previa-mente, pero sin salirse del marco del deber jurídico; de igual manera que habremos de distinguir del juzgamiento reali-zado en virtud de la investidura de magistrado judicial, el concepto emitido como simple ciudadano o, al menos, sin for-mar parte de esa magistratura’. (Énfasis suplido.) S. Sentís Melendo, Estudios de Derecho Procesal, Buenos Aires, Edi-ciones Jurídicas Europa-América, 1967, T. 1, pág. 241.” Santiago v. Superintendente de la Policía, 112 D.P.R. 205, 215 (1982).
El juicio “previo, anticipado o a destiempo” es un curso procesal peligroso en el caso de autos. Nos explicamos.
El Art. IV, Sec. 4 de la Constitución confiere al Gober-nador de Puerto Rico la responsabilidad de “[c]umplir y hacer cumplir las leyes”. A su amparo, tradicionalmente el estatuto rector de la Policía le ha reconocido al Primer Eje-cutivo “[l]a autoridad suprema en cuanto a [su . . .] direc-ción . . . , pero la administración y dirección inmediata de la organización estará bajo un Superintendente”. 25 L.P.R.A. see. 1004. En virtud de este diseño fundamental vigente, he-mos sostenido que un gobernador reelecto no viene obligado a enviar al Senado de Puerto Rico para consejo y consentimien-to la nominación de los secretarios de gabinete y otros fun-cionarios que desea retener, incluso al Superintendente de la *217Policía, nombrados en un cuatrienio anterior. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982). (1)
En estas circunstancias, ¿cabe el riesgo de formular una opinión consultiva basada en conjeturas de opciones al tér-mino de duración del cargo de Superintendente, que impera-tivamente requieren calibrar intereses constitucionales? E.L.A. v. Aguayo, 80 D.P.R. 552, 558-560 (1958); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 721-722 (1980).
HH HH
Finalmente, para el jurisprudente, la aplicabilidad rigu-rosa o no de la norma de abstención judicial respecto a deci-siones administrativas emana de principios elementales de Derecho constitucional y administrativo. En fiel juridicidad, la adjudicación objetiva no puede descansar en criterios ad hoc elaborados sobre esquemas o ideales inexistentes. Tam-poco en posturas individuales, que aunque bien intencionadas, tienden a desarticular un ordenado y eficiente funcionamiento de las labores de las agencias administrativas. Cada caso es único y debe ser evaluado en los méritos singulares de sus hechos. Por ende, rechazamos la errónea generalización —ba-sada en la premisa inarticulada— de que, a menos que se en-miende la actual ley de la Policía, toda decisión administrativa de un superintendente sobre personal está matizada de pre-juicio político por una alegada falta de independencia. Tal hipótesis es inaceptable. Por extensión pone en entredicho la corrección de las decisiones y determinaciones administrati-vas adoptadas por casi todas las agencias adscritas al Poder Ejecutivo.
*218—0—
Voto explicativo de conformidad emitido por el
Juez Asociado Señor Rebollo López.
He dado mi conformidad a la opinión que emite el Tribunal en el presente caso por considerar que los principios enun-ciados, y el resultado a que se llega en la misma, son jurídi-camente correctos. Somos del criterio que ninguna persona puede cuestionar la corrección —en teoría— de la aseveración a los efectos de que “esos cuerpos [como la Policía de Puerto Rico] requieren una flexibilidad operacional y total movili-dad de su personal para responder rápidamente a las necesi-dades del país”; que por “la naturaleza de la Policía es enten-dióle el interés legislativo de otorgarle a sus funcionarios la mayor flexibilidad posible en los aspectos operacionales que rigen el traslado de sus miembros”, y que en “casos en que se trate de los traslados, los tribunales deben limitar el grado de su intervención y así permitir que el sistema pueda responder adecuadamente a las necesidades del país de fortalecer los programas de seguridad pública. Su intervención debe ser limitada a evitar actuaciones arbitrarias y caprichosas o en violación a los reglamentos de la entidad o para garantizar la protección y el respeto de los derechos consagrados en las constituciones del Estado Libre Asociado y Estados Unidos de América”. (Énfasis suplido.) Por otro lado, un examen de los hechos particulares del caso demuestra que el resultado a que se llega en el mismo es correcto. Por eso, repetimos, suscribi-mos la opinión del Tribunal.
I
Entendemos oportuno y necesario, sin embargo, expresar-nos sobre la disposición de la Ley Orgánica de la Policía rela-tiva a la “permanencia” en el cargo de Superintendente de dicho cuerpo; disposición que ha contribuido grandemente a que en los últimos años exista un estado de desasosiego e ines-*219tabilidad en la institución de gobierno encargada de la pro-tección de la vida y la seguridad de nuestro Pueblo.
El Pueblo de Puerto Rico ha sido, y es, testigo del poco éxito obtenido en las últimas dos décadas por las personas que han ocupado el cargo de Superintendente de nuestra Policía. ¿Se debe ello acaso a que las diferentes personas que han de-cidido emprender el gran sacrificio personal y económico que representa aceptar dicho cargo han sido todas personas in-competentes? No lo creemos así. La mejor prueba de ello son las propias personas que han desempeñado dicho puesto : todas han tenido éxito en las otras encomiendas y empresas que han realizado, tanto con anterioridad como con posterioridad a ocupar el cargo de Superintendente de la Policía de Puerto Rico.
¿A qué se deben entonces los fracasos? Somos del criterio que uno de los factores principales para la continua ocurren-cia de los mismos ha sido la disposición pertinente de la Ley Orgánica de la Policía que clasifica el cargo de Superinten-dente como uno de “confianza” y, por ende, sujeto a los resul-tados eleccionarios cada cuatro años.
El Superintendente de la Policía es el “guardián y cus-todio” de la tranquilidad y del bienestar físico de nuestros conciudadanos. La persona que ocupa dicho cargo debe ser un profesional capacitado cuya permanencia en el mismo y la razón de ser de sus decisiones no pueden depender de los gus-tos y preferencias de los líderes de turno en el poder en nues-tro país. A dicho funcionario debe proveérsele todas las he-rramientas necesarias para que así pueda lograrlo. Una de ellas sería proporcionándole estabilidad en su cargo por medio de un nombramiento por término fijo, suficientemente largo que lo haga inmune a influencias indebidas y que le permita dedicar todos sus esfuerzos a la difícil labor que hay que rea-lizar en la guerra contra la criminalidad.
Dicha idea no es nueva ni extraña en Puerto Rico. La misma es la que animó a la Asamblea Constituyente a crear *220el cargo de Contralor de Puerto Rico con un término fijo de duración de diez (10) años para que este funcionario pudiera fiscalizar las distintas agencias e instrumentalidades guber-namentales y municipios de Puerto Rico con total y absoluta independencia de criterio. Véase See. 22 del Art. Ill de la Constitución del Estado Libre Asociado de Puerto Rico. No podemos concebir que nadie pueda pensar que una sana y efi-ciente situación fiscal es más importante y fundamental que la vida y seguridad de nuestros ciudadanos.
Los jueces que componen este Tribunal no pueden darse el lujo de encerrarse en un edificio sin ventanas con total abs-tracción de lo que sucede a su alrededor. No le debemos dar la espalda y hacer caso omiso a lo que hace tiempo constituye un secreto a voces en nuestro país: cada cuatro años ocurre un “desplazamiento” de miembros de la fuerza policiaca ha-cia posiciones de poder o de insignificancia dentro de la misma; ello por razones totalmente ajenas a la capacidad profesional, grado de eficiencia y ejecutorias de dichos fun-cionarios públicos. Dicho “desplazamiento” se debe, en gran medida, al cambio de mando en la superintendencia que por lo general ocurre cada cuatro años. No se necesita ser un ex-perto en materia de personal para poder decir que la referida situación no le hace ningún bien ni a la Policía ni a Puerto Rico.
HH
Sostenemos, en su consecuencia, que si bien es cierto que la Policía de Puerto Rico, dada la naturaleza de las funciones que desempeña, necesita tener “la mayor flexibilidad posible en los aspectos operacionales que rigen el traslado de sus miembros”, no es menos cierto que su jefe máximo necesita tener una total “independencia de criterio” para poder dirigir con éxito y un alto grado de eficiencia dicho cuerpo. Un paso hacia la consecución de ese fin sería enmendando la Ley Or-gánica de la Policía con el propósito de que al Superintendente *221pueda extendérsele un nombramiento por un término fijo mayor que el término de cuatro años por el que es electo el funcionario que lo nomina a dicho cargo, el Gobernador de Puerto Rico.!1) Ello, en adición a inmunizar al cuerpo poli-ciaco contra presiones e influencias ajenas a una sana ad-ministración pública, le permitiría al funcionario elegido- el poder implantar programas de mejoramiento a largo plazo en la institución.
No nos causa preocupación el hecho de que se nos impute emitir “opiniones a destiempo” y el considerar criterios que “en fiel juricidad” no son propios, por cuanto dicho señala-miento no sólo es erróneo sino que es además absurdo. Toda norma de “abstención judicial” es en realidad una norma de “prudencia judicial”, y para actuar con “prudencia” se debe analizar el cuadro de hechos o circunstancias dentro de la cual se habrá de realizar nuestra actuación. Recordemos que el aplicar una norma de abstención a una situación que no lo amerita, puede representar la abdicación de la función judicial. En conclusión, creemos que es “poco prudente” aplicar indiscriminadamente y con todo su vigor una norma rigurosa de no intervención respecto a la Policía mientras ésta fun-cione dentro de un marco estatutario caracterizado precisa-mente por la falta de independencia.

(1) Estos funcionarios, contrario al Contralor de P.R. ■ — que responde al Poder Legislativo— están bajo la autoridad directa del Poder Ejecutivo. Es cuestionable equiparar al Contralor con el Superintendente de la Po-licía bajo el enfoque de que no están igualmente situados.


(1) Similar al caso del Contralor en Puerto Rico, en la jurisdicción federal, el director del Negociado Federal de Investigaciones, agencia en-cargada en esa jurisdicción de mantener el orden público y velar por el cumplimiento de las leyes, es nombrado por un término de diez años, o sea, más del doble del término por el cual es electa la autoridad nominadora, en ese caso el Presidente de Estados Unidos de América. Véase: Pub. L. 90-851, Tit. VI, Sec. 1101 de 19 de junio de 1968, 82 Stat. 236, enmendada por Pub. L. 94-503, Tit. II, See. 203 de 15 de octubre de 1976, 90 Stat. 2427.